DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 9/10/20 area acceptable.

Terminal Disclaimer
The Terminal Disclaimed filed on 5/4/22 has been approved.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a power supply circuit including the limitation “a voltage signal conversion unit, configured to determine a type of the voltage of the alternating current according to the fifth voltage, in which the voltage signal conversion unit comprises a voltage-stabilizing tube and a triode, when both the voltage-stabilizing tube and the triode are 20switched on and a collector of the triode is at a low level based on a voltage value of the fifth voltage, the type of the voltage of the alternative current is a first type, and when both the voltage-stabilizing tube and the triode are switched off and the collector of the triode is at a high level based on the voltage value of the fifth voltage, the type of the voltage of the alternating current is a second type, in which an amplitude of the voltage of the first type is greater than that of the voltage of the second 25type; and a control unit, configured to set the preset current limit value as a first current value when the type of the voltage of the alternating current is the first type, and to set the preset current limit value as a second current value when the type of the voltage of the alternating current is the second type, in which the first current value is greater than the second current value“ in addition to other limitations recited therein.

Claim 9 is allowed because the prior art of record fails to disclose or suggest a power supply circuit including the limitation “a voltage signal conversion unit, configured to determine a type of the voltage of the alternating current according to the fifth voltage, in which the voltage signal conversion unit comprises a voltage-stabilizing tube and a triode, when both the voltage-stabilizing tube and the triode are switched on and a collector of the triode is at a low level based on a voltage value of the fifth voltage, the type of the voltage of the alternative current is a first type, and when both 25the voltage-stabilizing tube and the triode are switched off and the collector of the triode is at a high level based on the voltage value of the fifth voltage, the type of the voltage of the alternating current is a second type, in which an amplitude of the voltage of the first type is greater than that of the voltage of the second type; and a control unit, configured to set the preset current limit value of the current feedback unit 30as a first current value when the type of the voltage of the alternating current is the first type, and to set the preset current limit value of the current feedback unit as a second current value when the type of the voltage of the alternating current is the second type, in which the first current value is greater than the second current value“ in addition to other limitations recited therein.

Claim 14 is allowed because the prior art of record fails to disclose or suggest a control method of a power supply circuit including the limitation “performing rectification on the third voltage to generate a fourth voltage; performing filtering on the fourth voltage to generate a fifth voltage determining a type of a voltage of the alternating current based on the fifth voltage with a 32 PIOE3174624PUS-CA1voltage-stabilizing tube and a triode, when both the voltage-stabilizing tube and the triode are switched on and a collector of the triode is at a low level based on a voltage value of the fifth voltage, the type of voltage of the alternative current is a first type, and when both the voltage-stabilizing tube and the triode are switched off and the collector of the triode is at a high level based on the 5voltage value of the fifth voltage, the type of the voltage of the alternating current is a second type, in which an amplitude of the voltage of the first type is greater than that of the voltage of the second type; setting the preset current limit value as a first current value when the type of the voltage of the alternating current is the first type; and 10setting the preset current limit value as a second current value when the type of the voltage of the alternating current is the second type, in which the first current value is greater than the second current value“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838